Case: 13-20411      Document: 00512686309         Page: 1    Date Filed: 07/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 13-20411                                 July 3, 2014
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
RAWAN RIAD ALASWAD; MOHAMMED BENNANI,

                                                 Plaintiffs – Appellants
v.

JEH CHARLES JOHNSON, SECRETARY, DEPARTMENT OF
HOMELAND SECURITY; ERIC H. HOLDER, JR., U. S. ATTORNEY
GENERAL; FIELD OFFICE DIRECTOR, Dallas Office, U.S. Citizenship and
Immigration Services,

                                                 Defendants – Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-CV-636


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Mohammed Bennani and Rawan Riad Alaswad challenged the Board of
Immigration Appeal’s (“BIA”) denial of their petitions to adjust Bennani’s
status in the United States District Court for the Southern District of Texas.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-20411       Document: 00512686309         Page: 2    Date Filed: 07/03/2014



                                      No. 13-20411
The district court granted summary judgment against them, and they now
appeal. Because substantial evidence supports the BIA’s decision, we AFFIRM.
                            FACTUAL BACKGROUND
       Mohammed Bennani is a Moroccan citizen and national. On February
23, 2005, the United States admitted Bennani as a nonimmigrant student to
attend Troy University in Alabama. On February 8, 2007, Bennani married
Valarie Ford. Bennani and Ford concurrently filed an application to adjust
Bennani’s status. The United States Citizenship and Immigration Services
(“USCIS”) interviewed Ford and Bennani as part of their investigation. During
the interview, Ford withdrew the petition, stating that the marriage was
fraudulent as they had never resided together and never consummated the
marriage. An Immigration Service Officer, Crystal Ahumada, explained that
Ford submitted an affidavit stating that she (Ford) entered a fraudulent
marriage. Ahumada further represented that “[d]uring the interview . . .
Valarie Ford stated she was paid by the Plaintiff, Mohammed Bennani, to
enter into the fraudulent marriage.” During the interview, Ford also stated
that she “maintained a relationship with another man who is the father of her
twins who were born during the marriage to the plaintiff.” Ford withdrew the
petition, and on February 27, 2009, Bennani and Ford divorced.
       About two months later, on April 29, 2009, Bennani married Rawan Riad
Alaswad. 1 On January 18, 2010, Bennani and Alaswad filed Forms I-130 and
I-485 for adjustment of status. USCIS subsequently issued a Notice of Intent
to Deny based on Ford’s admission that her previous marriage to Bennani was
fraudulent. The Notice explained: “It is concluded, after an extensive
investigation by the Service and interviews with Mr. Bennani’s former wife


       1The district court noted that the parties disputed whether the marriage took place
in March or April of 2009. Appellees however assert that the marriage took place on April 29,
2009 on appeal.
                                             2
     Case: 13-20411       Document: 00512686309          Page: 3     Date Filed: 07/03/2014



                                       No. 13-20411
that [Bennani] . . . entered into a marriage of convenience with [Ford] for the
sole purpose of evading immigration laws.” Section 204(c) of the Immigration
and Nationality Act, 2 in turn, precluded issuing a permit when an applicant
had previously attempted to evade immigration laws by entering into a
marriage. Bennani and Alaswad responded by providing new evidence, which
included an affidavit from Ford. In her new affidavit, Ford 3 explains that her
marriage with Bennani “was never based on financial benefits,” that they lived
together for one year, and that she gave her previous statements to the
Immigration Service Officer because she “was overwhelmed with questions”
and “became scared.”
       USCIS considered this new evidence but nonetheless denied Bennani’s
and Alaswad’s petitions. The decision concluded: “[I]t is apparent that Mr.
Bennani’s marriage to [Ford] was a marriage of convenience entered into for
the sole purpose of evading immigration law.” Bennani and Alaswad appealed
to the Board of Immigration Appeals (“BIA”). The BIA dismissed the appeal
because “petitioner has not adequately rebutted the evidence showing that the
beneficiary’s previous marriage was not bona fide, she has not met her burden
of proving that the beneficiary is eligible for the benefit sought.”
       Bennani and Alaswad then filed suit in district court. The parties filed
cross motions for summary judgment, 4 and the district court granted summary
judgment for Appellees. The district court held that the “BIA’s decision was
not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
with the law and was otherwise supported by substantial record evidence.”
This appeal followed.



       28 U.S.C. § 1154(c).
       3Ford has since changed her name to Valarie Jordan.
      4 Appellees also moved to dismiss for lack of jurisdiction. The district court denied this

motion.
                                               3
    Case: 13-20411    Document: 00512686309     Page: 4   Date Filed: 07/03/2014



                                 No. 13-20411
                         STANDARD OF REVIEW
         We review a grant of summary judgment de novo, applying the same
standard as the district court. Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 229
(5th Cir. 2010). “The court shall grant summary judgment if the movant shows
that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
      In reviewing the BIA’s decision, we apply the same high deference that
the district court applied. Pen. Ben. Guar. Corp. v. Wilson N. Jones Mem’l
Hosp., 374 F.3d 362, 366 (5th Cir. 2004). “Under the Administrative Procedure
Act, agency action is reviewed solely to determine whether it is arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with law.”
Defensor v. Meissner, 201 F.3d 384, 386 (5th Cir. 2000) (citing 5 U.S.C. § 706).
“The APA also mandates that we ‘set aside agency action, findings, and
conclusions found to be . . . unsupported by substantial evidence.’” Brown v.
Napolitano, 391 F. App’x 346, 349–50 (5th Cir. 2010) (quoting 5 U.S.C.
§ 706(2)(E)). The substantial evidence standard requires this Court to ensure
only that the BIA’s decision is supported by record evidence and is
substantially reasonable. Omagah v. Ashcroft, 288 F.3d 254, 258 (5th Cir.
2002).
                                DISCUSSION
      The BIA held that Appellants’ visa petition was barred by 8 U.S.C.
§ 1154(c), which provides:
      Notwithstanding the provisions of subsection (b) of this section no
      petition shall be approved if (1) the alien has previously been
      accorded, or has sought to be accorded, an immediate relative or
      preference status as the spouse of a citizen of the United States or
      the spouse of an alien lawfully admitted for permanent residence,
      by reason of a marriage determined by the Attorney General to
      have been entered into for the purpose of evading the immigration


                                       4
    Case: 13-20411    Document: 00512686309     Page: 5   Date Filed: 07/03/2014



                                 No. 13-20411
      laws, or (2) the Attorney General has determined that the alien
      has attempted or conspired to enter into a marriage for the purpose
      of evading the immigration laws.
The BIA held that Appellants had “not adequately rebutted the evidence
showing that the beneficiary’s previous marriage was not bona fide,” they were
not entitled to relief. The BIA relied on Ford’s previous sworn statement that
the marriage was a fraud and the fact that Bennani acknowledged that he was
not the father of Ford’s twins born during their marriage.
      In light of this evidence, the BIA’s determination was neither arbitrary
nor unsupported by substantial evidence. See, e.g., Brown, 391 F. App’x at 351
(“Courts have held that a marriage is a sham if the bride and groom did not
intend to establish a life together at the time they were married.” (internal
quotation marks omitted)). “‘Evidence to establish intent could take many
forms, including, but not limited to, proof that the beneficiary has been listed
as the petitioner’s spouse on insurance policies, property leases, income tax
forms, or bank accounts; and testimony or other evidence regarding courtship,
wedding ceremony, shared residence, and experiences.’” Id. (quoting Matter of
Laurenano, 19 I & N Dec. 1, 2 (BIA 1983). Therefore, the BIA properly relied
on Ford’s previous representations as well as the fact that Bennani was not the
father of Ford’s children born during their marriage when it made its
determination.
      Appellants contend, however, that the BIA’s decision runs counter to the
evidence in the record, namely, Ford’s later retractions and other financial
statements. As the district court found, “[t]he record, considered as a whole,
contains very little evidence of commingled finances.” Moreover, Appellants
concede that during their marriage there was an “undissolved marriage
between Valarie and Rodney Ford” and that Ford gave birth to twins fathered
by another man during the marriage. Appellants’ arguments in essence ask

                                       5
    Case: 13-20411    Document: 00512686309     Page: 6   Date Filed: 07/03/2014



                                 No. 13-20411
this Court to reweigh the evidence considered by the BIA. We refuse to do so
in light of the substantial evidence in the record supporting the BIA’s decision.
Accordingly, the BIA’s decision was not arbitrary, capricious, or otherwise not
in accordance with the law and was supported by substantial evidence.
                                CONCLUSION
      For the above stated reasons, we AFFIRM.




                                       6